Appeal by the People from a resentence of the Supreme Court, Queens County (Knopf, J.), imposed July 1, 2010, pursuant to CPL 440.46, upon the defendant’s conviction of criminal possession of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the fourth degree, and criminal possession of a controlled substance in the fifth degree, upon a jury verdict.
Ordered that the resentence is affirmed.
Contrary to the People’s contention, the Supreme Court correctly measured the 10-year “look-back” period of CPL 440.46 (5) (a) from the date of the defendant’s resentencing motion, rather than from the date he committed the present drug felonies (see People v Lashley, 83 AD3d 868 [2d Dept 2011]; People v Reeb, 82 AD3d 1620 [2011]; People v Williams, 82 AD3d 796 [2011]; People v Hill, 82 AD3d 77 [2011]; People v Sosa, 81 *1265AD3d 464 [2011]). When measured from the date of the defendant’s April 2010 motion for resentencing, his January 1990 convictions of assault in the second degree, class D violent felonies, were outside the 10-year look-back period, and thus did not disqualify him from eligibility for resentencing under the Drug Law Reform Act of 2009 (CPL 440.46). Dillon, J.E, Balkin, Eng and Roman, JJ., concur.